Citation Nr: 1001719	
Decision Date: 01/11/10    Archive Date: 01/22/10	

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder. 

2.  Entitlement to service connection for a bilateral foot 
disorder, other than bilateral pes planus with plantar warts. 

3.  Entitlement to service connection for chronic left leg 
disorder.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to June 
1979.  He also had periods of service with the Naval Reserves 
between 1980 and 1995.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2007 at which time service connection 
for each of the disabilities at issue was denied.  The 
Veteran and his then representative, the Disabled American 
Veterans, appealed the determination to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2008 
Order, the Court ordered that the case be remanded to the 
Board for compliance with instructions set for in a Joint 
Motion for Remand dated in June 2008.  

In December 2008, the Board remanded the case for further 
development.  The case has been returned to the Board for 
appellate review.  

The appeal is once again remanded for further development as 
indicated below.  VA will notify the Veteran should further 
action be required.  


REMAND

In the Joint Motion endorsed by the Court's July 2008 Order, 
it was indicated that with regard to the claim for service 
connection for a low back disorder, there was no discussion 
as to whether additional evidence, in the form of an 
examination with medical opinion, or clarification of an 
October 2006 examination report was warranted in order to 
ascertain the etiology of any current low back disability.  
The Board notes that the examination report resulted in a 
finding that an opinion as to the etiology of any current low 
back disability could not be provided without resort to 
speculation.  The Board further notes that the question of 
service connection for a left ankle disability is 
inextricably intertwined with the claim for a low back 
disorder.  

Regarding the claim for service connection for a bilateral 
foot disorder other than service-connected bilateral pes 
planus with plantar warts, at the time of an October 2006 
examination, a diagnosis was made of hammertoes of the right 
foot.  However, the examiner did not discuss in any way 
whether the condition was related to service or to the 
Veteran's service-connected pes planus with plantar warts.  

The additional evidence of record includes an April 2009 
statement and other statements from Randal Brown, M.D., 
indicating that the Veteran "gives a credible history of two 
major falls back in the 1970's while on active duty in the 
military."  The Veteran described pain ever since that time.  
There is no indication that the physician ever had access to 
the Veteran's records over the years and it does not appear 
the Veteran began seeing Dr. Brown for years following 
service discharge.  

The Veteran was accorded a joints examination by VA in May 
2009.  The claims file was reviewed by the examiner.  
Findings were recorded and the following assessments were 
made:  Lumbosacral strain with degenerative disc disease at 
the L4/L5 level and L5 - S1 level and facet joint 
degeneration; left hip degenerative joint disease; and 
hammertoes of the right foot.  Unfortunately, the examiner 
stated that with regard to opining as to the etiology of the 
Veteran's low back disability, "it would be mere speculation" 
to connect any current complaints with the Veteran's active 
service.  The examiner indicated that he reviewed the report 
of examination in October 2006 and agreed that it would be 
"mere speculation" at that time as it is at the present time 
that the Veteran's current complaints of low back pain and 
left hip pain were related to his problems while in service.  
With regard to the feet, the examiner stated the Veteran's 
"foot pain is as likely as not related to the problems in 
service."  It is not clear whether he is referring to the 
already service-connected pes planus with plantar warts or to 
hammertoes.  The examiner did not say why the question was so 
complex that an opinion could not be expressed without resort 
to speculation.  

The Board finds the opinions of record are inadequate as they 
are not supported by complete rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  The health care professional who 
conducted the May 2009 examination of the 
Veteran at the VA Medical Center, Dallas, 
Texas, should be contacted and asked to 
explain why he cannot not provide an 
opinion as to the etiology of the 
disabilities at issue without resort to 
speculation.  If he remains unable to 
provide an opinion as to whether it is 
more likely than not that any current 
lumbosacral strain, left hip degenerative 
joint disease, and/or hammertoes of the 
right foot are more likely than not, at 
least as likely as not, or less likely 
than not, related to the Veteran's active 
service or to any service-connected 
disability, he should so indicate.  If he 
is unable to do so, the Veteran should be 
accorded a joints examination by another 
physician knowledgeable in orthopedic 
disorders for the purpose of determining 
whether there is a causal nexus between 
the Veteran's active military service and 
the currently diagnosed lumbosacral 
strain, left hip degenerative joint 
disease, and hammertoes of the right 
foot.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review has been accomplished.  
All appropriate testing should be 
conducted, and all pertinent disabilities 
associated with the disabilities at issue 
should be diagnosed.  The examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability of less than 
50 percent) that the currently diagnosed 
back disability, left hip joint disease, 
and hammertoes of the right foot had 
origin in service or is or are in any way 
related to the Veteran's active service 
or to any service-connected disability.  
Any opinion expressed should be supported 
by complete rationale.  If this examiner 
is not able to provide the requested 
opinion without respect to speculation, 
this should be so stated and he or she 
should discuss why such an opinion is so 
outside the norm that an opinion is not 
possible.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded the appropriate time period 
within which to respond.  

Then, the case should be returned to the Board, if otherwise 
noted.  The Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



